
	
		I
		111th CONGRESS
		1st Session
		H. R. 904
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Stupak (for
			 himself and Mr. Ryan of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to reduce
		  the costs of prescription drugs for enrollees of Medicaid managed care
		  organizations by extending the discounts offered under fee-for-service Medicaid
		  to such organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Prescription Drug Rebate
			 Equalization Act of 2009.
		2.Extension of
			 prescription drug discounts to enrollees of Medicaid managed care
			 organizations
			(a)In
			 GeneralSection 1903(m)(2)(A) of the Social Security Act (42
			 U.S.C. 1396b(m)(2)(A)) is amended—
				(1)in clause (xi), by
			 striking and at the end;
				(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(xiii)such contract
				provides that (I) payment for covered outpatient drugs dispensed to individuals
				eligible for medical assistance who are enrolled with the entity shall be
				subject to the same rebate required by the agreement entered into under section
				1927 as the State is subject to, and (II) capitation rates paid to the entity
				shall be based on actual cost experience related to rebates and subject to the
				Federal regulations requiring actuarially sound
				rates.
						.
				(b)Conforming
			 AmendmentsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r–8) is amended—
				(1)in
			 subsection (d)—
					(A)in paragraph (1),
			 by adding at the end the following:
						
							(C)Notwithstanding
				subparagraphs (A) and (B)—
								(i)a
				Medicaid managed care organization with a contract under section 1903(m) may
				exclude or otherwise restrict coverage of a covered outpatient drug on the
				basis of policies or practices of the organization, such as those affecting
				utilization management, formulary adherence, and cost sharing or dispute
				resolution, in lieu of any State policies or practices relating to the
				exclusion or restriction of coverage of such drugs, provided, however, that any
				such exclusions and restrictions of coverage shall be subject to any
				contractual requirements and oversight by the State. As contained in the
				Medicaid managed care organization’s contract with the State, the State shall
				maintain approval authority over the formulary used by the Medicaid managed
				care organization; and
								(ii)nothing in this
				section or paragraph (2)(A)(xiii) of section 1903(m) shall be construed as
				requiring a Medicaid managed care organization with a contract under such
				section to maintain the same such policies and practices as those established
				by the State for purposes of individuals who receive medical assistance for
				covered outpatient drugs on a fee-for-service
				basis.
								;
				and
					(B)in paragraph (4),
			 by inserting after subparagraph (E) the following:
						
							(F)Notwithstanding
				the preceding subparagraphs of this paragraph, any formulary established by a
				Medicaid managed care organization with a contract under section 1903(m) may be
				based on the positive inclusion of drugs selected by a formulary committee
				consisting of physicians, pharmacists, and other individuals with appropriate
				clinical experience as long as drugs excluded from the formulary are available
				through prior authorization, as described in paragraph
				(5).
							;
				and
					(2)in subsection (j),
			 by striking paragraph (1) and inserting the following:
					
						(1)Covered outpatients
				drugs are not subject to the requirements of this section if such drugs
				are—
							(A)dispensed by
				health maintenance organizations, including Medicaid managed care organizations
				that contract under section 1903(m); and
							(B)subject to
				discounts under section 340B of the Public Health Service
				Act.
							.
				(c)ReportingOn a quarterly basis, the States shall
			 report to the Department of Health and Human Services the total amount of
			 rebates in dollars and volume received from pharmacy manufacturers for drugs
			 provided to individuals enrolled with Medicaid managed care organizations that
			 contract under section 1903(m) of the Social Security Act (42 U.S.C. 1396b(m))
			 as a result of this section for both brand-name and generic drugs. This report
			 shall be made publicly available.
			(d)Effective
			 DateThe amendments made by this section take effect on the date
			 of the enactment of this Act and apply to rebate agreements entered into or
			 renewed under section 1927 of the Social Security Act (42 U.S.C. 1396r–8) on or
			 after such date.
			
